       Case 1:19-cv-00096-KGB-JTR Document 11 Filed 08/06/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

TONY M. RUIZ                                                                           PLAINTIFF
ADC #157474

v.                             Case No. 1:19-cv-00096-KGB-JTR

TONI BRADLEY, Warden, et al.                                                       DEFENDANTS

                                             ORDER

       Before the Court is plaintiff Tony M. Ruiz’s motion for leave to amend complaint and a

Revised Partial Recommended Disposition submitted by United States Magistrate Judge J.

Thomas Ray (Dkt. Nos. 8; 9). 1 Also before the Court is Mr. Ruiz’s motion for status update (Dkt.

No. 10). Mr. Ruiz has not filed any objections to the pending Revised Partial Recommended

Disposition, and the time to file objections has passed. Accordingly, after careful consideration,

the Court concludes that the Revised Partial Recommended Disposition should be, and hereby is,

approved and adopted in its entirety as this Court’s findings in all respects (Dkt. No. 9).

       It is therefore ordered that:

       1.      Mr. Ruiz may proceed with his excessive force, corrective inaction, and conspiracy

claims against defendants Sergeant Corey Melton, Lieutenant Kappers, and Warden Toni Bradley,

in their individual capacities, and with his state assault and battery claim against Sergeant Melton;




       1
           Judge Ray submitted a Partial Recommended Disposition on April 16, 2020, that
supported allowing some of Mr. Ruiz’s claims to proceed while suggesting other claims should be
dismissed (Dkt. No. 4). On April 28, 2020, Mr. Ruiz filed his motion for leave to amend his
complaint and attached a proposed amended complaint (Dkt. No. 8). Because the Revised Partial
Recommended Disposition addresses all of Mr. Ruiz’s claims, including the one he seeks to raise
in his proposed amended complaint, it supersedes the earlier Partial Recommended Disposition.
Accordingly, the Court denies as moot and superseded the Partial Recommended Disposition (Dkt.
No. 4).
       Case 1:19-cv-00096-KGB-JTR Document 11 Filed 08/06/20 Page 2 of 2



       2.      The Court orders service of Mr. Ruiz’s complaint via the United States Marshals

Service on defendants Sergeant Corey Melton, Lieutenant Kappers, and Warden Toni Bradley, in

their individual capacities, for these claims;

       3.      The Court dismisses with prejudice Mr. Ruiz’s claims for damages against

defendants in their official capacities;

       4.      The Court dismisses with prejudice Mr. Ruiz’s claim for damages and injunctive

relief against the Arkansas Department of Correction;

       5.      The Court dismisses without prejudice Mr. Ruiz’s due process claim, state law

outrage claim, and equal protection claim;

       6.      The Court denies Mr. Ruiz’s motion for leave to amend complaint (Dkt. No. 8);

       7.      The Court grants Mr. Ruiz’s motion for status update and provides in this Order an

update as to the status of this case (Dkt. No. 10); and

       8.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order would not be taken in good faith.

       It is so ordered this 6th day of August, 2020.



                                                           ________________________________
                                                            Kristine G. Baker
                                                            United States District Judge




                                                  2
